In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00117-CR



     FREDZRINA LEENETTE HARVEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 47,478-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
            Fredzrina Leenette Harvey pled guilty to credit card abuse, and the trial court sentenced

her to eighteen months’ confinement in state jail.

            In her sole issue on appeal, Harvey claims that because she was indigent, the trial court

erred in assessing attorney fees against her. 1 Pursuant to Article 26.05(g) of the Texas Code of

Criminal Procedure, a trial court has the authority to order the reimbursement of court-appointed

attorney fees. This Article states:

                    (g)    If the judge determines that a defendant has financial resources that
            enable the defendant to offset in part or in whole the costs of the legal services
            provided to the defendant in accordance with Article 1.051(c) or (d), including any
            expenses and costs, the judge shall order the defendant to pay during the pendency
            of the charges or, if convicted, as court costs the amount that the judge finds the
            defendant is able to pay.

TEX. CODE CRIM. PROC. ANN. art. 26.05(g) (West Supp. 2018). “[T]he defendant’s financial

resources and ability to pay are explicit critical elements in the trial court’s determination of the

propriety of ordering reimbursement of costs and fees.” Armstrong v. State, 340 S.W.3d 759, 765–

66 (Tex. Crim. App. 2011) (quoting Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010)).

            Here, the record reflects that Harvey was found to be indigent by the trial court. The record

does not contain any determination or finding by the trial court that Harvey had any financial

resources or was able to pay the appointed attorney fees. Thus, the assessment of the $391.00 in

attorney fees for counsel appointed to represent Harvey during the revocation proceedings was




1
    The State concedes the error.


                                                     2
erroneous 2 and should be redacted. See Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App.

2013); see also Mayer v. State, 309 S.W.3d 552 (Tex. Crim. App. 2010); Martin v. State, 405
S.W.3d 944, 946–47 (Tex. App.––Texarkana 2013, no pet.).

            We sustain Harvey’s sole point of error and modify the judgment by deleting the

assessment of $391.00 in attorney fees from the judgment. As modified, we affirm the trial court’s

judgment.




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:              November 26, 2018
Date Decided:                November 27, 2018

Do Not Publish




2
    The trial court also appointed Harvey counsel on appeal.
                                                               3